PER CURIAM.
Plaintiff, a Wisconsin corporation, doing business and employing labor at Stevens Point, Wis., and alleging facts which bring it within the scope and operation of the so-called Wisconsin Minimum Wage Law (St. Wis. 1923, c.. 104), attacks the constitutionality of this act so far as it regulates or malees provision for the determination and fixation of minimum wages for adult women. It specifically disavowed, on oral argument, any intention to attack that part of the law which applied to the wages of minors.
The bill also alleged that a minimum wage of 25 cents per hour had been fixed by defendant, and that plaintiff was able to employ adult women, not physically or mentally handicapped, for less than 25 cents per hour, but, if it did so, it would be subjected to repeated criminal prosecutions, as the act makes each day’s employment a separate offense.
The constitutionality of the act, the sole question in the case, is entirely dependent upon the applicability of the decision in Adkins v. Children’s Hospital, 261 U. S. 525, 43 Sup. Ct. 394, 67 L. Ed. 785, 24 A. L. R 1238. A careful comparison of the -District of Columbia Act (Comp. St. Ann. Supp. 1919, §§ 3421%r-3421%w) with the Wisconsin Act has failed to bring out any vital, or in fact substantial, difference between them, and we are constrained to accept the law as announced in the majority opinion in the Adkins Case.
*992If the rule announced in that case is to be modified, limited, restricted, rejected, or reversed, as counsel urge it should be, it must rest with the court that announced it to do so. Until so modified or reversed, it is idle for this court to engage in a discussion of the relative merits of the majority and minority opinions.
Some urge was made at the beginning of the argument that no emergency was shown, and that defendant was unprepared to proceed, and could not be prepared in advance of its filing an answer. The oral argument disclosed the limited character of the attack on the act, as well as the nature of the defense, and counsel with commendable frankness admitted that the granting or withholding of relief was determinable solely by the applicability of the Adkins decision.
The in junctional order, affecting only adult women, will issue.